Whitfield, J.
A writ of certiorari issued from this court to review the record of an order made by the County Court of Manatee County, the Circuit Judge having dismissed an appeal taken from the order.
Proceedings in replevin were instituted by “Mrs. Emma Harris, plaintiff.” The action involved property valued at $300.00, and damages in $100.00 were claimed. A motion made by counsel for Mrs. Emma Harris “that her husband, R. T. Harris, may be joined with her as a party plaintiff,” was granted. Judgment was rendered for the defendant against “Mrs. Emma Harris, joined by her husband, R. T. Harris, plaintiffs, and O. D. Groff and John M. Stansfield, the sureties on the' plaintiffs’ bond,” both for the property and for damages. A motion to vacate the judgment on the ground that it is void was denied. An appeal from the order denying, the motion was dismissed by the Circuit Court.
*798The County Court had jurisdiction of the subjectmatter. Sec. 18, Art. V, Constitution; Sec. 2034, Gen. Stats., 1906, Compiled Laws, 1914, Sec. 3325, Rev. Gen. Stats., 1920. The parties submitted themselves to the jurisdiction of the court.
An appeal is the proper procedure by which a Circuit Court may review a final adjudication made in a civil action by a county court. Chap. 7441, Acts of 1919. If the order appealed from was appealable, the dismissal of the appeal left the judgment of the county court unaffected by the appeal taken.
The married woman was the plaintiff, and if the judgment for damages obtained against her and others is invalid as to her, she is not injured because, if invalid, the judgment as to her can not be enforced. The other parties, the sureties on the replevin bond, against whom the judgment was rendered are not relieved of their liability for damages because the judgment is invalid as against the married woman. If the husband is a 'mere formal party and judgment for damages can not be enforced against him, he is not injured. The sureties became parties by virtue of the bond given by them in the cause, and the judgment for damages as to them is not void, even if it cannot be 'enforced against their principals. The terms of the bond impose liability on the sureties.
The judgment as to the property is binding on the married woman Avlio brought the action in her oAvn name and afterwards sought to join her husband as a party plaintiff. The husband asserted no interest in the property and he is not injured by the judgment awarding the property to the defendant.
The appeal to the Circuit Court if proper procedure *799was taken by all parties against whom the judgment was rendered, and the judgment is not shown to be void as to all of them.
If the Circuit Court had any jurisdiction of the cause by virtue of the appeal taken to that court, no harm resulted in the dismissal of the appeal.
The writ of certiorari will be quashed. First National Bank of Gainesville v. Gibbs, 78 Fla. 118, 82 South. Rep. 618; Benton v. State, 74 Fla. 30, 76 South. Rep. 341.
It is so ordered.
Taylor, Ellis and "West, J. J.; concur.
Browne, C. J., dissents.